El Juez Asociad© Señor IíutchisoN,
emitió la opinión del tribunal.
Carlos Meléndez y Gregorio Peña, el primero como dueño de un puesto de leche y el segundo como empleado suyo, .fue-ron acusados de tener a la venta leche adulterada. Ambos comparecieron en 30 de marzo de 1933 para la lectura de la acusación y alegaron ser inocentes. Se fijó el 22 de enero de 1934 para celebrar el juicio. Carlos Meléndez fué citado, pero no compareció ni personalmente ni representado por letrado. Peña compareció y el juicio prosiguió. - Ambos acn-*843saclos fueron convictos y a cada uno de ellos se impnso una multa de $25. Al siguiente día, 23 de enero, Meléndez soli-citó la reconsideración de la sentencia y nuevo juicio. Mani-festó en su moción que había estado de cama con una fuerte gripe y con fiebre el día señalado para el juicio. También expresó su creencia de que tenía una defensa buena y me-ritoria, puesto que no había cometido ninguno de los actos imputádosle. En esta moción Meléndez compareció por le-trado, mas los hechos en ella alegados no estaban sostenidos por declaración jurada. No hubo certificado médico, ni affidavit de méritos, ni se decía que se presentarían testigos. Nada había que demostrara por qué la moción no pudo pre-sentarse durante el juicio o antes, o dentro de las 24 horas siguientes a su convicción. El acusado apeló de una senten-cia condenatoria y alega que la corte de distrito cometió error al proceder a celebrar el juicio y al dictar sentencia en ausen-cia del acubado Meléndez; también que la corte cometió error al negarse a reconsiderar la sentencia y al no dar al acusado oportunidad para presentar su defensa. El apelante se basa en los artículos 11, 179 y 311 del Código de Enjuicia-miento Criminal, en el artículo 2 de la Carta Orgánica, en 8 R.C.L. 90, sección 48, Ex Parte Dessús, 4 D.P.R. 176, Segunda Edición, Ex Parte Bird, 4 D.P.R. 234, Segunda Edición, León Lugo v. Pueblo, 40 D.P.R. 45 y Pueblo v. Sierra, 44 D.P.R. 82.
 El artículo 2 de nuestra Carta Orgánica dispone:
“En todos los procesos criminales el acusado gozará del derecho de tener para su defensa la ayuda de abogado; de ser informado de la naturaleza y causa de la acusación; de obtener copia de la misma; de tener un juicio rápida y público; de carearse con los testigos de cargo, y de usar de medios compulsorios para conseguir testigos a su favor.”
Los artículos 11, 179 y 311 del Código de Enjuiciamiento Criminal disponen lo siguiente:
“Artículo 11. En un proceso criminal el acusado tiene derecho a
“(1) Un juicio rápido y público.
*844“(2) Que se le asigne defensor, o se le permita defenderse en persona y con abogado.
“(3) Presentar sus testigos.
“(4) Confrontarse con los testigos contrarios en presencia del tribunal, excepto cuando se hubieren practicado las primeras diligen-cias ante un promotor fiscal o juez de paz; o cuando el testimonio de algún testigo presentado por el Pueblo, e imposibilitado de pres-tar fianza para su comparecencia, hubiere sido tomado en presencia del reo, quien en persona o por medio de su abogado hubiere repre-guntado, o tenido oportunidad para repreguntar al testigo, en cuyo caso, la deposición de éste podrá ser leída, siempre que se justificare a satisfacción del tribunal haber fallecido o estar demente dicho tes-tigo o no poderse encontrar en Puerto Rico, a pesar de las diligencias practicadas al efecto. El examen de testigos por el promotor fiscal, según lo dispuesto en el artículo 3, se hará privadamente, y no de-berá aquél interrogar a los testigos del acusado, excepto en el acto de celebrarse el juicio público.
“Artículo 179. Si el procesoi fuere por felony el acusado deberá asistir al juicio en persona; pero si fuere por misdemeanor (delito menos grave), podrá celebrarse el juicio sin hallarse presente el acusado; con todo, siempre que la presencia de éste fuere necesaria para su identificación, podrá el tribunal, a instancia del fiscal, dictar un mandamiento' ordenando la - asistencia personal del reo.
“Artículo 311. Cuando se dicte la sentencia, si la convicción es por felony (delito muy grave), el acusado debe hallarse presente personalmente; si es por misdememor (delito menos grave), la sen-tencia puede pronunciarse en ausencia del acusado.”
Los dos artículos últimamente citados exigen la compa-recencia personal del acusado en casos de delitos graves, tanto durante el juicio como en el momento de dictarse sentencia, ora esté dicho acusado representado por abogado o no. La disposición que autoriza a la corte a actuar en casos de de-litos menos graves, no obstante estar ausente el acusado, no tiene por condición la presencia de su abogado. Si la corte debe designar o no un letrado a un acusado insolvente, es cuestión que no surge del presente caso. De la prueba adu-cida durante el juicio se desprendió que el acusado’ era dueño de ún depósito de leche y que había salido bajo fianza. Tam-bién, que tanto él como sus fiadores habían sido notificados *845de la feclia señalada para el juicio. Nada había que indi-cara que el acusado no estuviera en condiciones de contratar los servicios de un letrado o que su ausencia fuera involun-taria. Bajo las circunstancias, la corte inferior no cometió error al proceder a celebrar el juicio y al dictar sentencia en ausencia del acusado.
 Al declarar sin lugar la moción de reconsideración el juez de distrito creyó que la demostración que se le había hecho era insuficiente para actuar de otro modo. Difícilmente podría decirse que él estuvo claramente equivocado en ello y a menos que estuviera claramente equivocado no hubo abuso de discreción. La ley no es al efecto de que una persona acusada de un delito menos grave puede, aprovechándose de la fianza, ausentarse voluntariamente del juicio para exigir entonces que se deje sin efecto una sentencia condenatoria debido a haberse hallado ausente mientras se celebraba el juicio, así como en el momento de dictarse sentencia en su contra. La demostración hecha, considerada por el juez de distrito como insuficiente, según hemos dicho fué dudosa y poco satisfactoria. No es necesario que vayamos más lejos por el momento, toda vez que el acusado no apeló de la orden, que declaró sin lugar su moción y la cuestión que se trata de suscitar con el segundo señalamiento no está debidamente ante nos.

Debe confirmarse la sentencia apelada.